Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with HOWARD ZARETSKY on 6/13/2022.

1. In claim 16, line 13, delete "the" and insert -- "a" -- after "smaller than".
2. In claim 18, line 2, delete " the side of a same surface" and insert -- "a surface side same as" -- after "arranged on".
3. In claim 20, line 1, delete "the" and insert -- "a" -- after "wherein".
4. In claim 20, line 2, delete "the" and insert -- "a" -- after "first layer at" and –after “same as at”.
5. In claim 22, line 2, delete "the" and insert -- "an" -- after "coating".
6. In claim 22, line 3, delete "the" -- after "and".
7. In claim 23, line 1, delete "the" and insert -- "a" -- after "wherein".
8. In claim 23, line 2, delete "the" and insert -- "a" -- after "first layer at" and –after “smaller than at”.
7. In claim 26, line 2, delete " the side of opposite surfaces" and insert -- "opposite surface sides" -- after "arranged on".
8. In claim 30, line 14, delete "the" and insert -- "a" -- after "smaller than".
9. In claim 30, lines 17-20, insert -- "MIS" -- before "transistor" in all four lines.
10. In claim 31, line 13, delete "the" and insert -- "a" -- after "smaller than".

Allowable Subject Matter

Claims 16-31 are allowed.
Regarding claim 16 or 30, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein said conductive gate surrounds said drain region” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 31, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein said conductive gate has an annular shape which completely surrounds said drain region” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

EP 0827208 A2 (“Hokazano”) and US 2016/0351567 A1 (“Schmid”) are hereby cited as the closest prior art. Figure 1-2 of Hokazano discloses MISFET with source region (21), channel region (21 under gate), drift region (21 between drain and channel) made of doped diamond, a conductive gate (6) separated from channel by a dielectric (5) and Fig. 6 of Schmid discloses source metallization (S1), drain metallization (D1) and a distance between the source metallization and the gate is smaller than a distance between the gate and drain metallization.
However, the above prior arts by themselves or in combination with other arts does not teach: the above allowable subject matters for claim 16 or claim 30 or claim 31. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 16, 30-31 are allowed.
Dependent claims 17-29 are allowed as those inherit the allowable subject matters from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819